Citation Nr: 1009335	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include claimed as due to 
exposure to Agent Orange, asbestos, and tobacco use during 
service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from May 1960 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Salt Lake City, Utah, regional office (RO) of the Department 
of Veterans Affairs (VA).

This appeal was previously before the Board in May 2007, when 
it was remanded for additional development.  After the 
development was completed, the Board remanded the appeal 
again in September 2009 in order to obtain clarification of a 
medical opinion.  The appeal has now been returned to the 
Board for further review. 

The Veteran has submitted additional statements in support of 
his appeal since the most recent supplemental statement of 
the case was issued in January 2010.  However, to the extent 
that this contains any additional evidence, the Veteran's 
representative waived RO review in the February 2010 brief.  


FINDINGS OF FACT

1.  The service treatment records are negative for a 
diagnosis of COPD, and for symptoms that could be attributed 
to COPD.  

2.  COPD was first diagnosed over 20 years after the 
Veteran's discharge from service, and medical opinion states 
that it is not due to dust, exhaust fumes, Agent Orange, 
asbestos, cleaning solvents, or any other factors during 
active service.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease, to include claimed as 
due to exposure to Agent Orange, asbestos, and tobacco use 
during active service, was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1103, 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.300, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a letter in July 
2003 that contained all of the notification required by 38 
C.F.R. § 3.159, as defined Pelegrini.  This letter also 
contained the notification of the first three elements of 
Dingess, and was provided to the Veteran prior to the initial 
adjudication of his claims.  

The Veteran received a second notification letter in November 
2007.  This letter again provided him with the notification 
required by 38 C.F.R. § 3.159, as defined Pelegrini.  It also 
included all of the notice required by Dingess, including 
information pertaining to the assignment of effective dates 
and disability ratings.  Finally, it included additional 
information pertaining to claims based on exposure to Agent 
Orange and asbestos.  

The Board notes that portions of the required notice were not 
provided to the Veteran until after the initial adjudication 
of his claim.  However, the Board finds that this does not 
result in any prejudice to his appeal.  His claim was 
readjudicated in an August 2009 supplemental statement of the 
case after the final portions of the notification were 
received.  This cured any timing problem with the 
notification, and the Board can proceed with the adjudication 
of his appeal without fear of prejudice to the Veteran.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records have been 
obtained.  Private medical records and VA treatment records 
have been obtained.  He was afforded an appropriate VA 
examination in October 2007, and pertinent opinions were 
obtained at that time and in November 2009.  The Veteran 
declined his right to a hearing in his September 2004 
Substantive Appeal.  There is no indication that there is any 
relevant evidence outstanding in this claim, and the Board 
will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed COPD as a result 
of 20 years of exposure to dust, dangerous chemicals, and 
asbestos during service.  He notes that he served as a 
Seabee, where he was often exposed to construction dust and 
hazardous chemicals.  The Veteran further notes that he 
served in Vietnam, where he was exposed to Agent Orange.  
Finally, the Veteran states that he was exposed to asbestos 
on many occasions when doing brake jobs on vehicles.  He also 
states that exhaust fumes may have damaged his lungs.  He 
believes that these factors combined to cause his current 
COPD.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The Veteran claims in part that it was exposure to Agent 
Orange that resulted in the development of COPD.  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

The Veteran has also expressed a belief that his COPD could 
be related to asbestos exposure.  The Board notes that there 
is no statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4-
00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's twenty years of service treatment 
records is negative for a diagnosis of COPD.  However, June 
1972 records note a complaint of chronic cough, which the 
examiner believed was probably acute bronchitis.  He 
continued with the cough into July 1972, when it was 
attributed to acute sinusitis.  

A February 1973 Report of Medical Examination found that the 
lungs and chest were abnormal due to an obtuse subcostal 
angle.  An X-ray study revealed several linear densities in 
the left super diaphragmatic area.  This was said to be sub-
segmental atelectasis or artifact.  There was no evidence of 
destructive disease.  

September 1976 records state that the Veteran had been 
experiencing some type of allergic reaction to the 
environment.  He had experienced blocked sinuses and 
coughing.  His father was noted to have a history of 
allergies, and other family members had a positive history as 
well.  On examination, the lungs were clear with absolutely 
no wheezing.  The Veteran did not smoke.  The diagnosis was 
an allergic reaction to the environment.  

The report of the April 1980 retirement examination shows 
that the lungs and chest were normal, as was a chest X-ray 
obtained at that time.  A list of medical history noted a 
chronic cough of four to five months in duration but 
attributed this to sinus congestion.  

The post service medical records are negative for any 
diagnosis or complaints of COPD until many years after 
discharge from service.  

VA treatment records from 2002 show that the Veteran was seen 
for many health problems, including obstructive sleep apnea.  
He was noted to have been exposed to asbestos and Agent 
Orange.  

VA treatment records dated June 2003 indicate that the 
Veteran was seen for several medical problems, to include 
COPD.  This disability was stated to have first been 
diagnosed in 2001.  Pulmonary function testing revealed a 
moderate obstructive pattern which was not improved with an 
inhaler.  Some readings were indicative of possible emphysema 
as well.  

Private treatment records dated June 2003 note that the 
Veteran has a history of COPD.  The assessment was an acute 
exacerbation of COPD.  

The Veteran was afforded a VA examination for respiratory 
diseases in October 2007.  The examiner reviewed the claims 
folder, noted the clinical findings that had been identified 
by the Board, and interviewed the Veteran to obtain 
additional history.  He was noted to have a six to eight year 
history of smoking up to six packs of cigarettes per day, 
which the examiner stated was excessive for a short period of 
time.  The Veteran was further said to have quit in 1966 or 
1967, which was approximately 30 years before his diagnosis 
of COPD.  After the examination, the diagnosis was severe 
COPD with secondary pulmonary hypertension and severe 
obstructive sleep apnea.  The examiner opined that he could 
not find any respiratory complaint or treatment during 
service that would be COPD related.  He concluded by stating 
that there was no evidence to suggest the COPD was causally 
related to some incident or finding recorded during service 
to including exposure to herbicides or the clinical findings 
in service, and that therefore his COPD was not caused by 
incidents in service.

However, the October 2007 examiner also expressed the 
requested opinion as to the date of onset and etiology of the 
Veteran's COPD.  The examiner stated that the etiology was 
most likely the quite extensive smoking history that he had 
in the short period of time of six to eight years of up to 
six packs a day, "combined with dust and other type of 
exposures over a 20 to 30 year period of time....".  
Therefore, the Board returned this opinion to the October 
2007 examiner to obtain clarification as to whether or not 
this referred to time and exposure during active service or 
after discharge from service.  

In November 2009, a clarification of the October 2007 opinion 
was received from the physician who originally examined the 
Veteran and authored the opinion at that time.  This examiner 
noted that the claims folder was once again reviewed.  The 
previous opinion was again discussed, and the examiner noted 
that that COPD was first diagnosed in 2001 and could not have 
occurred any sooner than the late 1990s based on his symptoms 
and lack of any diagnostic testing.  The examiner repeated 
that the etiology of the Veteran's COPD was most likely the 
extensive smoking history that occurred within a six to eight 
year period when combined with the dust and other type of 
exposures over a 20 to 30 year period of time culminating 
with the complications of sleep apnea, hypoxemia secondary to 
morbid obesity, and pulmonary arterial hypertension.  There 
was no evidence to suggest that the COPD was causatively 
linked to some incident or finding recorded during service, 
and this was to include exposure to Agent Orange.  

The examiner clarified that the 20 to 30 year period 
mentioned in his opinion referred to the period of time 
between the Veteran's discharge in 1980 and the diagnosis in 
2001 up until the period of evaluation in 2007.  This would 
have been 20 to 30 years but more accurately would be 20 to 
27 years.  The examiner further clarified that the reference 
to the dust and other types of exposures was intended to mean 
the normal dust and exposures that that would occur in a 
normal setting for all individuals.  It was not referable to 
the dust, exhaust fumes, cleaning chemicals or other solvents 
in service, nor was it a reference to asbestos.  The 
rationale for this opinion was that if the Veteran had 
developed his COPD due to dust, exhaust fumes, cleaning 
chemicals or other solvents, or asbestos, then one would 
expect acute exposures that are either documented or treated 
medically which the Veteran did not have in service but 
rather began only 20 years after he left service.  Therefore, 
the cause of the COPD would be a culmination of the dust and 
other types of exposure since leaving service.  The examiner 
summarized by stating that the etiology of the Veteran's COPD 
was a combination of dust and other types of exposures over a 
20 to 27 year period of time after leaving service and it was 
not at least as likely as not related to any exposures to 
dust, exhaust fumes, cleaning chemicals, solvents, or 
asbestos during active service.  

After careful consideration of the Veteran's contentions and 
the medical evidence, the Board finds that entitlement to 
service connection for COPD is not warranted.  The Veteran 
does not have a disability that can be attributed to exposure 
to Agent Orange or asbestos, and the only competent medical 
opinion states that the Veteran's COPD is not related to any 
exposures to dust, exhaust fumes, cleaning chemicals, 
solvents, or asbestos during active service.  

Initially, the Board notes that as the Veteran served in 
Vietnam, exposure to Agent Orange is presumed.  However, mere 
exposure is not sufficient to establish service connection.  
It must still be demonstrated that the COPD is the result of 
this exposure.  In this regard, COPD is not one of the 
disabilities that can be presumed to be the result of Agent 
Orange exposure.  See 38 C.F.R. § 3.309(e).  Moreover, there 
is no medical opinion that relates the Veteran's COPD to 
Agent Orange, and the October 2007 examiner opined that there 
was no relationship to Agent Orange.  Therefore, service 
connection for COPD based on exposure to Agent Orange is not 
established.  

Similarly, the Board accepts that the Veteran was exposed to 
asbestos during active service.  Once again, exposure alone 
is not a basis for service connection.  It must still be 
demonstrated that the Veteran's disability is the result of 
that exposure.  The Board notes that the Veteran does not 
have a diagnosis of interstitial pulmonary fibrosis or 
asbestosis, which is the most common disability associated 
with asbestos.  There is also no evidence of pleural 
effusions or fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, or lung cancer.  The October 2007 
examiner expressly stated that the Veteran's COPD as not 
related to exposure to asbestos.  The Board concludes that 
the preponderance of the evidence is against a finding that 
the Veteran's COPD is the result of asbestos exposure. 

As for the Veteran's argument that he used to tobacco during 
service, the Board notes that the October 2007 VA examiner 
attributes the development of COPD in part to the smoking 
during service.  However, for claims filed after June 9, 
1998, as here, an illness will not be considered service 
connected on the basis that it resulted from injury or 
disease attributable to the use of tobacco products during 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The 
Veteran's claim was received in June 2003.  Therefore, 
service connection on this basis is precluded by law.  

Finally, the Board finds that the preponderance of the 
evidence is also against a finding that the Veteran's COPD 
has developed as the result of exposure to any other 
substances during active service.  The Board finds that the 
Veteran is competent and credible to state that he was 
exposed to these substances.  However, October 2007 examiner 
notes in the November 2009 clarification that the service 
treatment records are entirely negative for any findings that 
could be attributed to COPD.  He further notes that if the 
substances to which the Veteran was exposed in service had 
been responsible for the development of COPD, then he would 
have displayed some acute symptoms during service.  Instead, 
he notes that COPD was first diagnosed over 20 years after 
discharge from service.  The October 2007 examiner attributes 
this disability to the Veteran's short but extensive history 
of smoking combined with the accumulation of exposure to 
normal environmental factors during the over 20 years after 
discharge from service.  The October 2007 examiner stressed 
that the COPD was not related to service, and he removed any 
ambiguity from this opinion in his November 2009 
clarification.  There is no competent medical opinion to the 
contrary.  The Board must conclude that without evidence of a 
nexus between the Veteran's current COPD and events during 
active service, entitlement to service connection for COPD is 
not warranted.  

The Board has also considered whether or not a nexus has been 
demonstrated by continuity of symptomatology, but finds there 
is no continuity in this case.  The Veteran has not stated 
that he experienced his COPD symptoms from the time of 
discharge until the disability was diagnosed over 20 years 
later.  Furthermore, there is no medical evidence that would 
demonstrate such a continuity of symptomatology, and a nexus 
is not established on this basis. 

In reaching this decision, the Board notes the sincere belief 
of the Veteran that the many environmental hazards to which 
he was exposed during service have resulted in the 
development of his COPD.  While the Veteran is competent and 
credible to talk about exposure to these hazards, he is not a 
physician, and he is not qualified to express a medical 
opinion as a relationship between these hazards and COPD.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As noted 
above, the only competent medical opinion has found that 
there is no relationship between the hazards to which the 
Veteran was exposed in service and the COPD he developed over 
20 years later.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include claimed as due to exposure to 
Agent Orange, asbestos, and tobacco use during service, is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


